Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021, 07/02/2021, 09/03/2021 and 12/07/2021 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 02/16/2022 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 5, 10-20 and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rezgui et al. US 2015/0369756 (Provided by Applicant; Hereinafter Rezgui).
Regarding claim 1, Rezgui teaches a footwear scanning system (Fig. 1) comprising: 
(Fig. 1; surface; 103); 
a shuttle configured to rotate beneath the base (Fig. 1; [0057]: carriage 15 with “horn may be mounted on one or more lever arms (not shown) which rotate about axes parallel to the axis of the horn”); 
wherein the shuttle comprises an antenna array (Fig. 13; [0022, 0114]; claim 1; “source may comprise, for example, a horn antenna…one or more receivers”; Antennas 104a, 104b);  configured to transmit electromagnetic waves ([0055]; “Microwave and/or millimetre wave electromagnetic radiation (such as radiation in the frequency range 100 MHz-300 GHz) is able to penetrate dielectric materials commonly used in shoes and is therefore suitable for use in scanning shoes”) through the base into footwear above the base during the rotation of the shuttle and to receive electromagnetic waves reflected from the footwear during the rotation of the shuttle (Fig. 1 with antenna array of Fig. 13; [0057]; “mounted on one or more lever arms (not shown) which rotate” transmits EM waves through base 103 into shoe 101); 
a transceiver (Fig. 3; coupler 202) coupled with the antenna array and configured to apply electrical signals to the antenna array to generate the transmitted electromagnetic waves and to receive electrical signals from the antenna array corresponding to the received electromagnetic waves (Fig. 3; coupler 202); and
processing circuitry (Fig. 3; controller; 207; See also [0067-0068] and Fig. 4: Step 7) configured to process an output of the transceiver corresponding to the received electromagnetic (Fig. 3; controller; 207; See also [0067-0068] and Fig. 4: Step 7).
Regarding claim 2, Rezgui further teaches the system of claim 1 wherein the transmitted and received electromagnetic waves pass through different layers of media having different dielectric constants (Fig. 1; air gap between air horn and surface 103 with [0056]).
Regarding claim 3, Rezgui further teaches the system of claim 1 wherein the processing circuitry is configured to determine a phase shift of each of the transmitted and received electromagnetic waves and to use the phase shifts to provide the information regarding the contents within the footwear ([0072, 0087]).
Regarding claim 5, Rezgui further teaches the system of claim 3 wherein the processing circuitry is configured to determine an optical path length of each of the transmitted and received electromagnetic waves and to use the optical path lengths to determine respective ones of the phase shifts (Eq. 1: z0 can be considered optical path length in a homogenous medium).
Regarding claim 10, Rezgui further teaches the system of claim 1 wherein the base comprises a footwear interface configured to support the footwear and to pass the transmitted and received electromagnetic waves (Fig. 1; air gap between air horn and surface 103 with [0056]).
Regarding claim 11, Rezgui further teaches the system of claim 10 wherein the transmitted and received electromagnetic waves pass through soles of the footwear, the footwear interface, and an air gap between the antenna array and the footwear interface (Fig. 1; air gap between air horn and surface 103 with [0056]).
Regarding claim 12, Rezgui further teaches the system of claim 10 wherein the footwear interface has a dielectric constant of 4 or less (Fig. 1; air gap between air horn and surface 103 with [0056]).
Regarding claim 13, Rezgui further teaches the system of claim 1 wherein the antenna array is a first antenna array, and wherein the shuttle further comprises a second antenna array (array of [0114] can consist of two subarrays).
Regarding claim 14, Rezgui further teaches the system of claim 13 wherein the first and second antenna arrays are configured to transmit the electromagnetic waves towards the footwear from locations on opposite sides of an axis of rotation of the shuttle ([0057]).
Regarding claim 15, Rezgui further teaches the system of claim 13 wherein a plurality of antennas of the first and second antenna arrays are radially offset with respect to one another ([0057]), and the antennas of the first antenna array define a plurality of sampling points at different radial locations from the axis of rotation of the shuttle compared with the sampling points defined by the antennas of the second antenna array ([0057]).
Regarding claim 16, Rezgui further teaches the system of claim 1 wherein the processing circuitry is configured to process an output of the transceiver to provide information regarding non-metallic contents within the footwear ([0054]; “non-metallic”).
Regarding claim 17, Rezgui further teaches the system of claim 1 wherein the transmitted and received electromagnetic waves comprise a plurality of different frequencies of a frequency sweep ([0090]; “swept from 15-40 GHz”).
Regarding claim 18, Rezgui further teaches the system of claim 17 wherein the transmitted and received electromagnetic waves are within a frequency range of 10-40 GHz ([0090]; “swept from 15-40 GHz”).
Regarding claim 19, Manneschi teaches footwear scanning system (Fig. 1) comprising: 
an antenna array (Fig. 1 with antenna array of Fig. 13) comprising a plurality of antennas configured to transmit electromagnetic waves into footwear and to receive electromagnetic waves from the footwear (Fig. 1 with antenna array of Fig. 13); 
a transceiver (Fig. 3; coupler; 202) coupled with the antenna array and configured to apply electrical signals to the antenna array to generate the transmitted electromagnetic waves and to receive electrical signals from the antenna array corresponding to the received electromagnetic waves (Fig. 3; coupler; 202); 
wherein the transmitted and received electromagnetic waves pass through different layers of media that have different dielectric constants ([0100]: “the interface between a shoe and a sole of the wearer's foot. As a more general example, regions of interface between dielectric media that results in reflection of microwave radiation energy, provide suitable features for such comparisons”; See also [0080]: “In order to resolve layers of a shoe…); and 
processing circuitry (Fig. 3; controller; 207; See also [0067-0068] and Fig. 4: Step 7)  coupled with the transceiver and configured to determine a phase shift of each of the transmitted and received electromagnetic waves and to use the phase shifts to provide information regarding contents within the footwear (Fig. 3; controller; 207; See also [0067-0068] and Fig. 4: Step 7).
Regarding claim 20, Rezgui further teaches the system of claim 19 wherein the processing circuitry is configured to modify intensities of the received electrical signals using respective ones of the phase shifts ([0087, 0094]).
Regarding claim 24, Rezgui further teaches the system of claim 19 further comprising a shuttle comprising the antenna array ([0057]; “motors”), and wherein the shuttle and the antenna array are configured to rotate during the transmission and reception of the electromagnetic waves ([0057]; “motors”).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 4, 6-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rezgui in view of Zhou CN 102508205 (Provided by Applicant; Hereinafter Zhou).
Regarding claim 4, Rezgui teaches the system of claim 3, but not specifically wherein the transmitted and received electromagnetic waves pass through different layers of media, and the processing circuitry is configured to use a plurality of different dielectric constants corresponding to the different layers of media to determine the phase shifts of the received electromagnetic waves.
However, Zhou does teach wherein the transmitted and received electromagnetic waves pass through different layers of media, and the processing circuitry is configured to use a plurality of different dielectric constants corresponding to the different layers of media to determine the phase shifts of the received electromagnetic waves (Fig. 1; [0008]).
It would have been obvious before the effective filing date of the claimed invention to modify the scanning apparatus of Rezgui by implementing the teachings of Zhou regarding wherein the transmitted and received electromagnetic waves pass through different layers of media, and the processing circuitry is configured to use a plurality of different dielectric constants corresponding to the different layers of media to determine the phase shifts of the received electromagnetic waves; for the purpose of “computing method of electromagnetic wave propagation time delay in the three layers of medium in a kind of place” (See Zhou; [0002]).
Regarding claim 6, Rezgui teaches the system of claim 5 but not specifically wherein the transmitted and received electromagnetic waves pass through different layers of media having different dielectric constants, and the processing circuitry is configured to use the dielectric constants to determine the optical path length of each of the transmitted and received electromagnetic waves.
 wherein the transmitted and received electromagnetic waves pass through different layers of media having different dielectric constants, and the processing circuitry is configured to use the dielectric constants to determine the optical path length of each of the transmitted and received electromagnetic waves (Fig. 1; [0008]).
It would have been obvious before the effective filing date of the claimed invention to modify the scanning apparatus of Rezgui by implementing the teachings of Zhou regarding wherein the transmitted and received electromagnetic waves pass through different layers of media having different dielectric constants, and the processing circuitry is configured to use the dielectric constants to determine the optical path length of each of the transmitted and received electromagnetic waves; for the purpose of “computing method of electromagnetic wave propagation time delay in the three layers of medium in a kind of place” (See Zhou; [0002]).
Regarding claim 7, the combination of Rezgui and Zhou teaches the system of claim 6, wherein Zhou further teaches wherein the processing circuitry is configured to use the optical path lengths to determine effective ranges between antennas of the antenna array and voxels of the image volume and to use the effective ranges to process the output of the transceiver including adjusting intensities of the voxels of the image volume (Fig. 1; [0008]).
Regarding claim 8, Rezgui teaches the system of claim 5, but not specifically wherein a plurality of optical path lengths between a plurality of antennas of the antenna array and voxels of an image volume about the footwear are stored in a database, and wherein the processing circuitry is configured to address the database using a plurality of positions of the antennas during the transmission and reception of the electromagnetic waves to determine the optical path lengths of respective ones of the transmitted and received electromagnetic waves.
(Fig. 1; [0008]).
It would have been obvious before the effective filing date of the claimed invention to modify the scanning apparatus of Rezgui by implementing the teachings of Zhou regarding wherein a plurality of optical path lengths between a plurality of antennas of the antenna array and voxels of an image volume about the footwear are stored in a database, and wherein the processing circuitry is configured to address the database using a plurality of positions of the antennas during the transmission and reception of the electromagnetic waves to determine the optical path lengths of respective ones of the transmitted and received electromagnetic waves; for the purpose of “computing method of electromagnetic wave propagation time delay in the three layers of medium in a kind of place” (See Zhou; [0002]).
Regarding claim 9, the combination of Rezgui and Zhou teaches the system of claim 8, wherein Zhou further teaches wherein a motor is configured to apply a force to the shuttle to rotate the shuttle about an axis, and wherein the motor is configured to generate information regarding the positions of the antennas (Fig. 1; [0008]).
Regarding claim 21, Rezgui teaches the system of claim 19, but not specifically wherein the processing circuitry is configured to use the different dielectric constants to determine the phase shifts of the transmitted and received electromagnetic waves.
 wherein the processing circuitry is configured to use the different dielectric constants to determine the phase shifts of the transmitted and received electromagnetic waves (Fig. 1; [0008]).
It would have been obvious before the effective filing date of the claimed invention to modify the scanning apparatus of Rezgui by implementing the teachings of Zhou regarding wherein the processing circuitry is configured to use the different dielectric constants to determine the phase shifts of the transmitted and received electromagnetic waves; for the purpose of “computing method of electromagnetic wave propagation time delay in the three layers of medium in a kind of place” (See Zhou; [0002]).
Regarding claim 22, Rezgui teaches the system of claim 19, but not specifically wherein the processing circuitry is configured to determine an optical path length of each of the transmitted and received electromagnetic waves and to use the optical path lengths to determine the phase shifts.
However, Zhou does teach wherein the processing circuitry is configured to determine an optical path length of each of the transmitted and received electromagnetic waves and to use the optical path lengths to determine the phase shifts (Fig. 1; [0008]).
It would have been obvious before the effective filing date of the claimed invention to modify the scanning apparatus of Rezgui by implementing the teachings of Zhou regarding wherein the processing circuitry is configured to determine an optical path length of each of the transmitted and received electromagnetic waves and to use the optical path lengths to determine 
Regarding claim 23, Rezgui teaches the system of claim 19, but not specifically wherein a plurality of optical path lengths between different positions of antennas of the antenna array and voxels of an image volume about the footwear are stored in a database, and wherein the processing circuitry is configured to address the database using a plurality of positions of the antennas during the transmission and reception of the electromagnetic waves to determine the optical path lengths of respective ones of the transmitted and received electromagnetic waves.
However, Zhou does teach wherein a plurality of optical path lengths between different positions of antennas of the antenna array and voxels of an image volume about the footwear are stored in a database, and wherein the processing circuitry is configured to address the database using a plurality of positions of the antennas during the transmission and reception of the electromagnetic waves to determine the optical path lengths of respective ones of the transmitted and received electromagnetic waves (Fig. 1; [0008]).
It would have been obvious before the effective filing date of the claimed invention to modify the scanning apparatus of Rezgui by implementing the teachings of Zhou regarding wherein a plurality of optical path lengths between different positions of antennas of the antenna array and voxels of an image volume about the footwear are stored in a database, and wherein the processing circuitry is configured to address the database using a plurality of positions of the antennas during the transmission and reception of the electromagnetic waves to determine the optical path lengths of respective ones of the transmitted and received electromagnetic waves; .
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanft US 2016/0000188 - This disclosure relates to a design and manufacturing system for protective patient footwear, as well as related methods.
Altieri US 2015/0066712 - The method involves receiving (800) and storing a design in a database. 
Fernandes et al. US 2014/0320331 - The system (12) has antenna array that transmits and receives electromagnetic waves through platform into footwear and from footwear and platform, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867